DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Korchnack et al (WO 90/06281) in view of Cousins et al (US 2018/0354787) or Schiodt (US 2011/0101277).
	Applicants’ claimed invention is directed to a process for the production of ammonia synthesis gas from a hydrocarbon-containing feedstock, comprising the steps of:  steam reforming of the feedstock, thereby obtaining a synthesis gas comprising hydrogen (H2), carbon monoxide (CO) and carbon dioxide (CO2), and treatment of the synthesis gas obtained, including shift of CO and subsequent removal of CO2, wherein the shift of the synthesis gas comprises two shift steps, and in both shift steps, stable catalysts based on zinc oxide and zinc aluminum spinel are used, whereby the formation of hazardous by-products is avoided or at least reduced to an acceptable low level.
Korchnack teaches a process for making ammonia. The process comprises a reforming (28) step. Thereafter the syngas is treated in a HTS (240) and a LTS (252). The shifted syngas is then cooled and a process condensate comprising methanol and other impurities is removed in a knock-out drum (268). The condensate comprising methanol and other impurities is returned to the LTS (252) via lines 286, 294, 248 and 250. The temperature in the HTS (240) is 300-400°C (page 23, lines 14-17). The steam to carbon ratio is preferably 0.3:1 to 2.0:1 (page 20, lines 1-2). The reforming can take place in an ATR (page 3, lines 22-25) at space velocities below 12000hr-1 (page 7, lines 4-7). The syngas is finally purified in a PSA (274) resulting in a syngas free of CO2 (Table II). A NH3 loop gas (282) is used to produce ammonia.

	The difference between Korchnack and the claimed invention is that in both shift steps catalysts based on zinc oxide and zinc aluminum spinel are used.  However, Cousins teaches that the water-gas shift catalyst may comprise a metal-doped zinc oxide/alumina composition. For example, a suitable catalyst containing oxides of zinc and aluminium together with one or more promoters.  Cousins teaches the product gas stream may be used in conventional downstream processes. Where the water gas shift catalyst is a high temperature shift catalyst, the product gas stream may be subjected to one or more further shift stages, such as medium temperature shift and/or low-temperature shift over one or more copper catalysts in separate vessels, but this may not be required. Hence, the hydrogen enriched shifted gas, with or without further shifting, may be cooled to a temperature below the dew point so that the steam condenses. The de-watered shifted gas mixture may be fed to methanol, dimethyl ether, Fischer-Tropsch wax, olefin and other chemical syntheses processes, or may be subjected to a stage of CO2-removal to generate a synthesis gas for ammonia synthesis. [0021] and [0040].  
On the other hand, Schiodt also teaches in the high temperature shift reaction consisting in its active form of a mixture of zinc alumina spinel and zinc oxide in combination with an alkali metal selected from the group consisting of Na, K, Rb, Cs and mixtures thereof, said catalyst having a Zn/Al molar ratio in the range 0.5 to 1.0 and a content of alkali metal in the range 0.4 to 8.0 wt % based on the weight of oxidized catalyst.  The catalysts enable the composition of the synthesis gas mixture to approach the equilibrium composition.  [0017] and [0020].  This is highly attractive, because HTS-catalysts should be able to operate under stable conditions (without significant activity loss) for years. Since copper is a relatively expensive raw material compared to zinc and aluminum the omission of copper enables the production of a cheaper catalyst [0022].
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use zinc oxide and zinc aluminum spinel as a shift catalyst since it is cheaper than copper based catalyst under stable conditions (without significant activity loss).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Korchnack et al (WO 90/06281) in view of Cousins et al (US 2018/0354787) or Schiodt (US 2011/0101277) as applied to claims 1-6 and 9 above, and further in view of Pach et al ( WO 2016124886 which corresponds to US 2018/0002185).
None of the references cited above teach, wherein the two shift reactors are combined to a single isothermal reactor.  However, Pach in a process for making ammonia teaches that the water-gas shift stage comprises a high temperature shift stage or a medium temperature shift stage or an isothermal shift stage with or without a low temperature shift stage.  The reactor may operate adiabatically or may be operated isothermally. The catalyst beds may be axial and/or radial flow and one or more beds may be provided within a single converter vessel [0024] and [0030].
Pach teaches that the reaction to form carbon dioxide in the selective oxidation reactor is an exothermic reaction. Since the selective oxidation reactor may be operated adiabatically, it will be understood that with these inlet temperatures, the reaction may occur at from about 175 C to about 350 C. Alternatively, the selective oxidation reaction may be operated with cooling applied to the selective oxidation catalyst bed, for example by heat exchange with boiling water under pressure, such that the selective oxidation is operated isothermally [0009].
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the two shift reactors in a single isothermal reactor to improve the productivity and/or costs are reduced. It has now surprisingly been found that where the selective oxidation reaction is carried out at a temperature of about 175 C or above, an enhanced reduction in carbon monoxide content is obtained without loss of hydrogen. This reduced carbon monoxide content improves the overall process efficiency which will lead, in turn, to increased ammonia output [0009].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622